EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with T. Magee on 17 May 2022.  The present action is issued to correct grammatical errors in claim 1 as previously amended.
The application has been amended as follows: 

In claim 1, line 4, the phrase “that position the stator blade” has been deleted.
In claim 1, line 5, the phrase “a rotor blade that is integrally attached to the rotor” has been replaced with – a plurality of rotor blades that are integrally attached to the rotor and have a same outer diameter –.
In claim 1, line 6, after the word “shape” the phrase – from a first axial position at a rotor blade at an inlet side end of the rotor among the plurality of rotor blades to a second axial position at the stator blade – has been inserted.
In claim 1, line 12, the phrase “the rotor blade” has been replaced with – the plurality of rotor blades.
In claim 1, line 13, after the word “support”, the phrase – and contact – has been inserted.

The following is an examiner’s statement of reasons for allowance: the limitation of a vacuum pump with a cylindrical base, an adapter configured to support and contact and stator blade and a plurality of rotor blades that are integrally attached to a rotor and have a same outer diameter, wherein the adapter has a radial direction positioning surface, the housing has an inner peripheral side surface with an inner diameter that is smaller than a diameter of an outer periphery of the adapter is not shown in the prior art in combination with the remaining limitations of claim 1.  The examiner notes that the cylindrical shape of the housing is claimed as extending to the stator blade, which is also recited as being contacted by the adapter, thus establishing proximity of the extent of the cylindrical shape to the adapter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        1 August 2022